Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “heavy” in claim 10 is a relative term which renders the claim indefinite. The quote “heavy charged particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102 as being unpatentable under Chmielewski et al (US11353535B2)

Regarding Claim 1, Chmielewski et al teaches a system for MRI-guided radiotherapy (system 100 in Fig. 1), “FIG. 1 illustrates an exemplary split MRI system;” (Col 4 Line 1).
Comprising: a linear accelerator portion (instrument 106 in Fig. 1) comprising: a stand (base/stand unlisted but under item 112 in Fig. 2); “The instrument 106 can include one or more radiation therapy devices, e.g., radiation sources and/or linear particle accelerators (“LINACs”) and/or any type of instrument used with an MRI.” (Col 5 Lines 56-59).
A gantry (gantry 108 in Fig. 1) coupled to the stand (base/stand unlisted but under item 112 in Fig. 2), the gantry (gantry 108 in Fig. 1)  configured to rotate about the stand (base/stand unlisted but under item 112 in Fig. 2); “An instrument 106 can be mounted in the gap region 112 on a gantry 108. The instrument can include one or more radiation sources for delivering radiation to a target region.” (Col 5 Lines 36-38).
And a treatment head (instrument 106 in Fig. 1)  coupled to the gantry (gantry 108 in Fig. 1), the treatment head (instrument 106 in Fig. 1) configured to deliver a radiotherapy beam; “An instrument 106 can be mounted in the gap region 112 on a gantry 108. The instrument can include one or more radiation sources for delivering radiation to a target region.”(Col 5 Lines 36-38)
An MRI portion (magnets 102 and 104 in Fig. 2) adjacent to the linear accelerator portion (instrument 106 in Fig. 1), as shown in Fig 2  instrument 106 is adjacent to magnets 102 and 104 Fig. 2.
The MRI portion (magnets 102 and 104 in Fig. 2) comprising: a magnet configured to generate an inhomogeneous magnetic field; “The system 600 can be configured to create an inhomogeneity in magnetic field of the MRI system and thereby prevent at least one out-of-field excitation during imaging.” (Col 9 Lines 52-55)
And one or more gradient coils configured to generate one or more magnetic fields to distort the inhomogeneous magnetic field “When gradient coils are turned on (e.g., by applying an electric current), a gradient or variation in field strength is produced in the magnetic field.” (Col 6 Lines 49-52)
And a radio frequency (RF) system (radiofrequency transmit coil assembly 206 in Fig. 2) to send and receive RF electromagnetic waves for imaging purpose; “The system 100 can also include a radiofrequency transmit coil assembly 206 for transmitting radiofrequency (“RF”) signals used for imaging.” (Col 5 Lines 66-67, and Col 6 Lines 1-2).
And a patient platform (patient couch 114 in Fig.1) configured to move between the linear accelerator portion and the MRI portion, “a patient 110 can be positioned on a patient couch 114 inside of the first and second magnet housings 102, 104 and such that the gantry 108 can cause rotation of the instrument 106 to different positions relative to the patient 110 on the patient couch 114” (Col 5 Lines 40-44).
The patient platform (patient couch 114 in Fig.1) comprising a patient receiving surface for supporting a patient during MRI-guided radiotherapy. “The system 100 can be used to image a target region 202 (e.g., a volume and/or area within the patient (not shown in FIG. 2), which can be positioned above the patient couch 114,” (Col 5 Lines 61 -64).

Regarding Claim 10, Chmielewski et al teaches a system for MRI-guided radiotherapy (system 100 in Fig. 1), “FIG. 1 illustrates an exemplary split MRI system;” (Col 4 Line 1).
Comprising: a radiotherapy portion (instrument 106 in Fig. 1) comprising: a supporting system (base/stand unlisted but under item 112 in Fig. 2); “The instrument 106 can include one or more radiation therapy devices, e.g., radiation sources and/or linear particle accelerators (“LINACs”) and/or any type of instrument used with an MRI.” (Col 5 Lines 56-59).
A gantry (gantry 108 in Fig. 1) coupled to the supporting system (base/stand unlisted but under item 112 in Fig. 2), the gantry (gantry 108 in Fig. 1) configured to rotate about the supporting system (base/stand unlisted but under item 112 in Fig. 2); “An instrument 106 can be mounted in the gap region 112 on a gantry 108. The instrument can include one or more radiation sources for delivering radiation to a target region.” (Col 5 Lines 36-38).
And a nozzle (instrument 106 in Fig. 1) coupled to the gantry (gantry 108 in Fig. 1) , the nozzle (instrument 106 in Fig. 1) configured to deliver heavy charged particles; “The instrument 106 can include one or more radiation therapy devices, e.g., radiation sources and/or linear particle accelerators (“LINACs”) and/or any type of instrument used with an MRI.” (Col 5 Lines 56-59)
An MRI portion (magnets 102 and 104 in Fig. 2) adjacent to the radiotherapy portion (instrument 106 in Fig. 1), as shown in Fig 2  instrument 106 is adjacent to magnets 102 and 104 Fig. 2.
The MRI portion (magnets 102 and 104 in Fig. 2) comprising: a magnet configured to generate an inhomogeneous magnetic field; “The system 600 can be configured to create an inhomogeneity in magnetic field of the MRI system and thereby prevent at least one out-of-field excitation during imaging.” (Col 9 Lines 52-55)
And one or more gradient coils configured to generate one or more magnetic fields to distort the inhomogeneous magnetic field “When gradient coils are turned on (e.g., by applying an electric current), a gradient or variation in field strength is produced in the magnetic field.” (Col 6 Lines 49-52)
And a radio frequency (RF) system (radiofrequency transmit coil assembly 206 in Fig. 2) to send and receive RF electromagnetic waves for imaging purpose; “The system 100 can also include a radiofrequency transmit coil assembly 206 for transmitting radiofrequency (“RF”) signals used for imaging.” (Col 5 Lines 66-67, and Col 6 Lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable under Chmielewski et al (US11353535B2) in view of Wang et al (US20120265050A1).

Regarding Claim 2, Chmielewski teaches the invention substantially as claimed with respect to claims 1. 
However Chmielewski does not teach wherein the linear accelerator portion comprises: a cone-beam computer tomography (CBCT) imaging system coupled with the gantry.
Wang teaches wherein the linear accelerator portion comprises: a cone-beam computer tomography (CBCT) imaging system coupled with the gantry. “a second middle ring containing an x-ray tube, detector array,” [0038], “Systems and devices according to embodiments of the invention can comprise a single gantry in a ring or O-shaped configuration.” [0038], where the x-ray tube in Fig. 1A represents the CBCT.
Chmielewski et al, and Wang are considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski with CBCT system as taught by Wang because a spiral cone-beam CT scan further extends this coverage to solve a long object problem (e.g., whole body angiography). In particular, U.S. Pat. No. 8,121,249 entitled “Multi-Parameter X-Ray Computed Tomography,” describes methods for extracting x-ray small-angle scattering data and using this segregated data to produce a high quality, high contrast x-ray image, [0011] of Wang.

Regarding Claim 3, Chmielewski and Wang teaches the invention substantially as claimed with respect to claim 1 and 2.  Additionally Wang teaches wherein the CBCT imaging system is positioned substantially perpendicular to the MRI portion. “Hence, the CT tube and detector, as well as the SPECT cameras, perform full-scans to the extent defined by the gap through the magnet, and cone-beam scans when the magnet is not in the radiation paths” [0095] MRI portion in this reference is aligned in the same axis as the Patient table in Fig. 1A.
Chmielewski et al, and Wang are considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski with a arranged CBCT system as taught by Wang because this configuration leaves sufficient space for other modalities to probe the subject without being significantly blocked by the magnet,  …perform full-scans to the extent defined by the gap through the magnet, and cone-beam scans when the magnet is not in the radiation paths, [0095] of Wang.


Claims 4, 5, and 9 rejected under 35 U.S.C. 103 as being unpatentable under Chmielewski et al (US11353535B2) in view of Stubbs (US20090024225A1).

Regarding Claim 4, Chmielewski et al teaches a system for MRI-guided radiotherapy (system 100 in Fig. 1), “FIG. 1 illustrates an exemplary split MRI system;” (Col 4 Line 1).
Comprising: a linear accelerator system (instrument 106 in Fig. 1)  for delivering a radiotherapy beam to a patient; “The instrument 106 can include one or more radiation therapy devices, e.g., radiation sources and/or linear particle accelerators (“LINACs”) and/or any type of instrument used with an MRI.” (Col 5 Lines 56-59).
The retrofit MRI apparatus comprising a magnet configured to generate an inhomogeneous magnetic field to image the patient, “The system 600 can be configured to create an inhomogeneity in magnetic field of the MRI system and thereby prevent at least one out-of-field excitation during imaging.” (Col 9 Lines 52-55)
However Chmielewski does not teach a retrofit MRI apparatus coupled with the linear accelerator system.
Stubbs does teach and a retrofit MRI apparatus coupled with the linear accelerator system. “The on-board imaging capability can also be retrofitted to existing linacs.”[0010]
Chmielewski et al and Stubbs are all considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski with a retrofit MRI device as taught by Stubbs because the technology made by these companies provides the possibility of performing better targeting for external beam radiation therapy [0010] of Stubbs.
	
Regarding Claim 5, Chmielewski, and Stubbs teaches the invention substantially as claimed with respect to claims 4. Additionally Chmielewski teaches wherein the linear accelerator system (instrument 106 in Fig. 1) comprises: a stand (base/stand unlisted but under item 112 in Fig. 2); “The instrument 106 can include one or more radiation therapy devices, e.g., radiation sources and/or linear particle accelerators (“LINACs”) and/or any type of instrument used with an MRI.” (Col 5 Lines 56-59).

Regarding Claim 9, Chmielewski, and Stubbs teaches the invention substantially as claimed with respect to claims 4. Additionally Chmielewski teaches wherein the retrofit MRI apparatus comprises: one or more gradient coils configured to generate a magnetic field that distorts the inhomogeneous magnetic field generated by the magnet; “When gradient coils are turned on (e.g., by applying an electric current), a gradient or variation in field strength is produced in the magnetic field.” (Col 6 Lines 49-52)
And Chmielewski also teaches a radio frequency (RF) coil. “The system 100 can also include a radiofrequency transmit coil assembly 206 for transmitting radiofrequency (“RF”) signals used for imaging.” (Col 5 Lines 66-67, and Col 6 Lines 1-2).
Claims  6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski et al (US20160213951A1) and Stubbs (US20090024225A1) as applied to claim 1 and 10 above, and further in view of Wang et al (US20120265050A1).

Regarding Claim 6, Chmielewski and Stubbs teaches the invention substantially as claimed with respect to claims 4 and 5.
However Chmielewski, and Stubbs do not teach wherein the linear accelerator system further comprising: a positioning ring coupled to the gantry
Wang teaches wherein the linear accelerator system further comprising: a positioning ring coupled to the gantry. “Systems and devices according to embodiments of the invention can comprise a single gantry in a ring or O-shaped configuration.” [0038].
Chmielewski et al, Stubbs and Wang are considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski and Stubbs a ring-shaped gantry as taught by Wang because thanks to the interior tomography principle, there is substantial flexibility to integrate various imaging modalities when they only target a relatively small ROI [0091] of Wang.

Regarding Claim 7, Chmielewski, Wang, and Stubbs teaches the invention substantially as claimed with respect to claims 4, 5, 6. Additionally Wang teaches wherein the magnet is coupled with the positioning ring. “a first inner ring as a permanent magnet; a second middle ring containing an x-ray tube, detector array, and a pair of SPECT detectors; and a third outer ring for containing PET crystals and electronics.” [0038].
Chmielewski et al, Stubbs and Wang are considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski and Stubbs with a magnet attached to the ring-shaped gantry as taught by Wang because thanks to the interior tomography principle, there is substantial flexibility to integrate various imaging modalities when they only target a relatively small ROI [0091] of Wang.

Regarding Claim 8, Chmielewski and Stubbs teaches the invention substantially as claimed with respect to claims 4 and 5. Additionally Wang teaches wherein the linear accelerator system further comprises: a cone-beam computer tomography imaging system coupled with the gantry. “a second middle ring containing an x-ray tube, detector array,” [0038], “computed tomography scanner comprising: scanning an object in a cone-beam imaging geometry” [0012], where the x-ray tube in Fig. 1A represents the CBCT.
Chmielewski et al, Stubbs and Wang are considered to be analogous to the claimed invention because they are in the same field of detecting, measuring or recording for diagnosis by means of electric currents or magnetic fields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chmielewski and Stubbs with CBCT system as taught by Wang because a spiral cone-beam CT scan further extends this coverage to solve a long object problem (e.g., whole body angiography). In particular, U.S. Pat. No. 8,121,249 entitled “Multi-Parameter X-Ray Computed Tomography,” describes methods for extracting x-ray small-angle scattering data and using this segregated data to produce a high quality, high contrast x-ray image, [0011] of Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793